            Case 9:19-cv-00107-KLD Document 15 Filed 04/29/20 Page 1 of 21



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                               MISSOULA DIVISION

     MARK M. M.,
                                                        CV 19-107-M-KLD
                           Plaintiff,

     vs.                                                 ORDER

     ANDREW SAUL, Commissioner of
     Social Security,

                           Defendant.

           Plaintiff brings this action under 42 U.S.C. § 405(g) seeking judicial review

of a decision by the Commissioner of Social Security denying his application for

disability insurance benefits under Title II of the Social Security Act, 42 U.S.C. §

401 et seq.

I.         Procedural Background

           Plaintiff filed an application for disability insurance benefits on August 2,

2017, alleging disability since July 1, 2012 based on multiple physical and mental

impairments. (Doc. 5 at 290). Plaintiff later amended his alleged onset date to

March 23, 2016. (Doc. 5 at 20, 45). Plaintiff’s claim was denied initially and on

reconsideration, and by an ALJ after an administrative hearing. (Doc. 5 at 217-229;

19-34). The Appeals Council denied Plaintiff’s request for review, thereby making

the ALJ’s decision dated December 3, 2018, the agency’s final decision for
                                               1
        Case 9:19-cv-00107-KLD Document 15 Filed 04/29/20 Page 2 of 21



purposes of judicial review. Jurisdiction vests with this Court pursuant to 42

U.S.C. § 405(g).

II.   Legal Standards

      A.     Standard of Review

      42 U.S.C. § 405(g) provides a limited waiver of sovereign immunity,

allowing for judicial review of social security benefit determinations after a final

decision of the Commissioner made after a hearing. See Treichler v. Commissioner

of Social Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). A court may set aside

the Commissioner’s decision “only if it is not supported by substantial evidence or

is based on legal error.” Treichler, 775 F.3d at 1098 (quoting Andrews v. Shalala,

53 F.3d 1035, 1039 (9th Cir. 1995). Substantial evidence is “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Widmark

v. Barnhart, 454 F.3d 1063, 1070 (9th Cir. 2006). “The ALJ is responsible for

determining credibility, resolving conflicts in medical testimony, and resolving

ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001). “Where

evidence is susceptible for more than one rational interpretation,” the court must

uphold the ALJ’s decision. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

“Finally, the court will not reverse an ALJ’s decision for harmless error, which

exists when it is clear from the record that ‘the ALJ’s error was inconsequential to

                                          2
        Case 9:19-cv-00107-KLD Document 15 Filed 04/29/20 Page 3 of 21



the ultimate nondisability determination.’” Tommasetti v. Astrue, 533 F.3d 1035,

1038 (9th Cir. 2008) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 885 (9th

Cir. 2006)).

      B.       Disability Determination

      To qualify for disability benefits under the Social Security Act, a claimant

bears the burden of proving that (1) he suffers from a medically determinable

physical or mental impairment that has lasted or can be expected to last for a

continuous period of twelve months or more; and (2) the impairment renders the

claimant incapable of performing past relevant work or any other substantial

gainful employment that exists in the national economy. 42 U.S.C. §§

423(d)(1)(A), 423(d)(2)(A). See also Batson v. Commissioner of Soc. Sec. Admin.,

359 F.3d 1190, 1193-94 (9th Cir. 2004).

      In determining whether a claimant is disabled, the Commissioner follows a

five-step sequential evaluation process. 20 C.F.R. §§ 404.1520 and 416.920. If a

claimant is found to be “disabled” or “not disabled” at any step, the ALJ need not

proceed further. Ukolov v. Barnhart, 420 F.3d 1002, 1003 (9th Cir. 2005). The

claimant bears the burden of establishing disability at steps one through four of this

process. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).




                                          3
          Case 9:19-cv-00107-KLD Document 15 Filed 04/29/20 Page 4 of 21



         At step one, the ALJ considers whether the claimant is engaged in

substantial gainful activity. 20 C.F.R. §§ 404.1520(a)(4)(i) and 416.920(a)(4)(i). If

so, then the claimant is not disabled within the meaning of the Social Security Act.

         At step two, the ALJ must determine whether the claimant has any

impairments, singly or in combination, that qualify as severe under the regulations.

20 C.F.R. §§ 404.1520(a)(4)(ii) and 416.920(a)(4)(ii). If the ALJ finds that the

claimant does have one or more severe impairments, the ALJ will proceed to step

three.

         At step three the ALJ compares the claimant’s impairments to the

impairments listed in the regulations. 20 C.F.R. §§ 404.1520(a)(4)(iii) and

416.920(a)(4)(iii). If the ALJ finds at step three that the claimant’s impairments

meet or equal the criteria of a listed impairment, then the claimant is considered

disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii) and 416.920(a)(4)(iii).

         If the ALJ proceeds beyond step three, he must assess the claimant’s residual

functional capacity. The claimant’s residual functional capacity is an assessment of

the work-related physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations. 20 C.F.R. §§ 404.1545(a),

416.945(a); Social Security Ruling (SSR) 96-8p. The assessment of a claimant’s




                                           4
        Case 9:19-cv-00107-KLD Document 15 Filed 04/29/20 Page 5 of 21



residual functional capacity is a critical part of steps four and five of the sequential

evaluation process.

       At step four, the ALJ considers whether the claimant retains the residual

functional capacity to perform his past relevant work. 20 C.F.R. §§

404.1520(a)(4)(iv) and 416.920(a)(4)(iv). If the claimant establishes an inability to

engage in past work, the burden shifts to the Commissioner at step five to establish

that the claimant can perform other work that exists in significant numbers in the

national economy, taking into consideration claimant’s residual functional

capacity, age, education, and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v) and

416.920(4)(v). The ALJ may satisfy this burden through the testimony of a

vocational expert or by referring to the Medical-Vocational Guidelines set forth in

the regulations at 20 C.F.R. part 404, subpart P, appendix 2. If the ALJ meets this

burden, the claimant is not disabled.

III.   Discussion

       The ALJ followed the five-step sequential evaluation process in evaluating

Plaintiff’s claim. At step one, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since his alleged onset date of March 23, 2016. (Doc. 5

at 23). At step two, the ALJ found that Plaintiff did not have any severe mental

impairments, but had the following severe physical impairments: fibromyalgia;

                                           5
        Case 9:19-cv-00107-KLD Document 15 Filed 04/29/20 Page 6 of 21



degenerative disc disease of the cervical, thoracic, and lumbar spine; osteoarthritis

of both shoulders, both knees, both hips, and the right hand; rotator cuff tear in the

left shoulder; and obesity. (Doc. 5 at 23). At step three, the ALJ found that Plaintiff

did not have an impairment or combination of impairments that met or medically

equaled any impairment described in the Listing of Impairments, 20 C.F.R. §§

404.1520(d); 20 C.F.R. pt. 404, subpt. P, app. 1. (Doc. 5 at 25).

      The ALJ then found that Plaintiff had the residual functional capacity to

perform light work as defined in 20 C.F.R. § 404.1567(b) with the following

limitations:

      [H]e can be on his feet a range of 4-6 hours in an eight-hour day; sit for six
      hours in an eight-hour day; and lift 20 pounds on an occasional basis and 10
      pounds on a frequent basis. He can occasionally push and pull with the
      bilateral upper extremities, but only within the weight limits already
      established; and can occasionally reach overhead, but only “light” weights,
      defined as one pound or less. He can occasionally climb stairs and ramps;
      never climb ladders, ropes, and scaffolds; and occasionally balance, stoop,
      kneel, crouch, and crawl. He must avoid concentrated exposure to extreme
      cold and vibrations.

      (Doc. 5 at 26). At step four, the ALJ determined that Plaintiff was unable to

perform any past relevant work. (Doc. 5 at 32). Proceeding to step five, the ALJ

found based on the vocational expert’s testimony that there were other jobs

existing in significant numbers in the national economy that Plaintiff could

perform. (Doc. 5, at 32-33).

                                           6
        Case 9:19-cv-00107-KLD Document 15 Filed 04/29/20 Page 7 of 21



      Plaintiff does not challenge the ALJ’s evaluation of his mental impairments,

and does not argue the ALJ should have incorporated any mental limitations into

the residual function capacity assessment. Plaintiff focuses instead on the ALJ’s

evaluation of his physical impairments, and raises three issues on appeal. First,

Plaintiff maintains the ALJ erred by not giving more weight to the opinion of

consultative examiner Dr. David Payne. Second, Plaintiff argues the ALJ did not

provide clear and convincing reasons for discounting his testimony as to the extent

of his upper extremity limitations. Third, Plaintiff argues the ALJ erred by relying

on vocational expert testimony elicited in response to an incomplete hypothetical.

             A.    Medical Opinion Evidence

      On November 21, 2017, Dr. David Payne conducted a consultative

orthopedic examination during which he assessed Plaintiff’s complaints of

“[e]ntire body part pain.” (Doc. 5 at 957). Dr. Payne examined Plaintiff’s neck,

thoracolumbar spine, and extremities; performed a neurovascular examination; and

reviewed x-rays of Plaintiff’s lumber and cervical spine. (Doc. 5 at 959-962). Dr.

Payne also completed a functional assessment. He found that Plaintiff could stand

and walk for four hours in an eight-hour workday, and sit for six hours in an eight-

hour workday. He further found that Plaintiff could not lift and carry due to a disc

translation, and was unable to bend, crouch, kneel, crawl, stoop, climb, balance,

                                          7
        Case 9:19-cv-00107-KLD Document 15 Filed 04/29/20 Page 8 of 21



walk on uneven terrain, or work at heights. He stated that Plaintiff had no overhead

restrictions and unlimited use of his hands for fine and gross manipulation, but

could “only occasionally do things with his hands.” (Doc. 5 at 962).

      Plaintiff characterizes Dr. Payne as a treating physician and argues the ALJ

should have given his opinion more weight. Plaintiff argues the ALJ erred by not

incorporating the standing/walking, lifting/carrying, and upper extremity

limitations identified by Dr. Payne into the residual functional capacity assessment.

      Contrary to Plaintiff’s characterization, Dr. Payne was not a treating

physician. Rather, he was a consultative physician who examined Plaintiff at the

request of the Social Security Administration (SSA). (Doc. 5 at 957). Under the

SSA regulations applicable to claims filed before March 27, 2017, this distinction

would have been significant because of the deference given to opinions provided

by treating physicians under the so-called “treating physician rule.” See 20 C.F.R.

§§ 404.1527(c)(2), 416.927(c)(1) (providing that the medical opinion of a treating

source as to “the nature and severity of [a claimant’s] impairments” is entitled to

“controlling weight,” where the opinion is well-supported by medically acceptable

clinical and laboratory diagnostic techniques and is not inconsistent with other

substantial evidence in [the] case record.”). For all claims filed after March 27,




                                          8
        Case 9:19-cv-00107-KLD Document 15 Filed 04/29/20 Page 9 of 21



2017, however, the SSA has amended the regulations regarding evaluation of

medical opinion evidence to eliminate the treating physician rule.

      Under the new regulations, the ALJ “will no longer give any specific

evidentiary weight to medical opinions; this includes giving controlling weight to

any medical opinion.” Revisions to Rules Regarding the Evaluation of Medical

Evidence, 2017 WL 168819, 82 Fed. Reg. 5844, at 5867-68 (Jan. 18, 2017). See 20

C.F.R. §§ 404.1520c(a), 416.920c(a) (2017). These regulations do away with the

traditional hierarchy between treating, examining, and non-examining physicians,

and instead direct the ALJ to consider all medical opinions and prior administrative

medical findings, and evaluate their persuasiveness using several listed factors. 20

C.F.R. §§ 404.1520c(a), 416.920(a). Those factors include supportability,

consistency, relationship with the claimant, specialization, and “other factors that

tend to support or contradict a medical opinion or prior administrative medical

finding.” 20 C.F.R. §§ 404.1520c(c), 416.920(c). The two most important factors

are supportability and consistency. 20 C.F.R. §§ 404.1520c(a), 416.920(a).

      The regulations require the ALJ to articulate how persuasive he finds all of

the medical opinions and prior administrative medical findings, and set forth

specific “articulation requirements” for the ALJ’s evaluation of the medical

opinion evidence. 20 C.F.R. §§ 404.1520c(b), 416.920(b). When one medical

                                          9
         Case 9:19-cv-00107-KLD Document 15 Filed 04/29/20 Page 10 of 21



source provides multiple opinions, the ALJ is not required to articulate how he

“considered all of the factors for all of the medical opinions” and will instead

articulate how he considered those opinions “together in a single analysis using the

factors” listed above. 20 C.F.R. §§ 404.1520c(b)(1), 416.920(b)(1). Because

supportability and consistency are the most important factors, the ALJ must

explain how he considered these factors in the decision. Generally, the ALJ is not

required to explain how he considered the remaining factors. 20 C.F.R. §§

404.1520c(b)(2), 416.920(b)(2). However, when the ALJ finds that two or more

medical opinions are equally well-support and consistent with the record but are

not exactly the same, he must articulate how he “considered the other most

persuasive factors.” 20 C.F.R. §§ 404.1520c(b)(3), 416.920(b)(2).

      While these regulations eliminate the hierarchy between treating, examining,

and non-examining medical sources, the ALJ must still provide legally sufficient

reasons supported by substantial evidence for finding a medical opinion

unpersuasive. See e.g. Beason v. Saul, 2020 WL 606760 *3 (C.D. Cal. Feb. 7,

2020).

      Because Plaintiff filed his claim on August 1, 2017, the amended regulations

apply in this case. Thus, the Court must determine whether the ALJ properly

evaluated the persuasiveness of Dr. Payne’s opinion using the factors set forth

                                          10
       Case 9:19-cv-00107-KLD Document 15 Filed 04/29/20 Page 11 of 21



above. See e.g. Ryan L.F. v. Commissioner of Social Security, 2019 WL 648560

*3-4 (D. Or. Dec. 12, 2019).

      The ALJ considered Dr. Payne’s opinion, but found it unpersuasive for two

reasons: (1) it was unsupported by his own examination findings and the

examination findings of Plaintiff’s other healthcare providers; and (2) it was

inconsistent with Plaintiff’s activities. The extent of the ALJ’s discussion of the

supportability and consistency factors reads as follows:

      The undersigned finds the opinion of Dr. Payne unpersuasive. Dr. Payne
      opined the claimant cannot lift, carry, bend, crouch, kneel, crawl, stoop,
      climb, or balance, and has no overhead reaching limitations. The
      undersigned finds Dr. Payne’s opinion unsupported by the examination
      findings and treatment of Dr. Mitchell, [Nurse Practitioner] Lewis, Dr.
      Keehn, and Dr. Yung, including Dr. Payne’s findings, as documented above.
      Also, the undersigned finds Dr. Payne’s opinion inconsistent with
      someone who played golf twice per month, did his own shopping and did
      not report any problems lifting or carrying any groceries, cared for himself
      and his three dogs, and traveled to Thailand and Canada.

(Doc. 5 at 31). Although the ALJ ostensibly addressed the “supportability” and

“consistency” of Dr. Payne’s opinion as required under the amended regulations,

he did not do so in any meaningful way.

      As to “supportability,” the ALJ simply stated that Dr. Payne’s opinion was

unsupported by examination findings and treatment records documented elsewhere

in his decision, but did not specify what records he was referring to, or how those

examination findings failed to support Dr. Payne’s opinion. The ALJ’s vague
                                          11
       Case 9:19-cv-00107-KLD Document 15 Filed 04/29/20 Page 12 of 21



reference to examination findings and medical records “as documented above” is

not a sufficiently specific reason for finding Dr. Payne’s opinion unpersuasive.

      The Ninth Circuit has required an ALJ to link purportedly inconsistent

evidence with the discounted medical opinion. See Embrey v. Bowen, 849 F.2d

418, 421-422 (9th Cir. 1988). The ALJ’s analysis of Dr. Payne’s opinion falls short

of “setting out a detailed and thorough summary of the facts and conflicting

clinical evidence, stating [the ALJ’s] interpretation thereof, and making findings.”

Magallanes, 881 F.2d at 751.

      Although it is not entirely clear, it appears the ALJ may have been

referencing the examinations findings and medical records he cited in his

discussion of Plaintiff’s subjective testimony. In discounting Plaintiff’s testimony

that he needed a cane to walk, the ALJ cited a handful of treatment notes from Dr.

Richard Mitchell, Dr. Edward Keen, Dr. Kar-Wai Yung, and Nurse Practitioner

Lewis. (Doc. 5 at 29). Dr. Mitchell and Dr. Keen are both mental health care

providers, which means they did not treat or evaluate Plaintiff for the physical

impairments evaluated by Dr. Payne. In discussing Plaintiff’s subjective testimony,

the ALJ noted that Dr. Mitchell observed during a mental status examination in

August 2018 that Plaintiff’s gait was normal. (Doc. 5 at 29, 1282). The ALJ also

cited Dr. Keen’s general observation during a mental evaluation in November 2017

                                         12
       Case 9:19-cv-00107-KLD Document 15 Filed 04/29/20 Page 13 of 21



that Plaintiff’s “posture and gait were normal.” (Doc. 5 at 29, 833). The Court fails

to see how the fact that Plaintiff’s mental health care providers twice described him

as presenting with a normal gait contradicts the functional limitations set forth in

Dr. Payne’s opinion, particularly his assessment of Plaintiff’s upper extremity

limitations.

      The ALJ also cited a treatment note from Dr. Kar-Wai Yung, who examined

Plaintiff on February 26, 2016 for complaints of right knee pain. (Doc. 5 at 29,

741). Dr. Yung similarly described Plaintiff’s gait as steady with no assistive

device. (Doc. 5 at 29, 742). Dr. Yung did not evaluate Plaintiff’s upper extremities,

however, and did not assess any of his functional limitations. As to Nurse

Practitioner Lewis, the ALJ cited a November 2017 treatment note reflecting that

Plaintiff has 5/5 muscle strength in all four quadrants and walked unassisted with a

steady gait. (Doc. 5 at 29, 904). As for Dr. Payne’s own examination findings, the

ALJ noted when evaluating Plaintiff’s subjective testimony that Dr. Payne found

Plaintiff had full pain-free range of motion in his hips and both lower extremities.

(Doc. 5 at 29, 960-61). While these examination findings support the ALJ’s

rejection of Plaintiff’s testimony that his was so impaired that he needed a cane to

ambulate, the ALJ did not explain how they made Dr. Payne’s assessment of

Plaintiff’s upper extremity limitations any less persuasive.

                                          13
       Case 9:19-cv-00107-KLD Document 15 Filed 04/29/20 Page 14 of 21



      The second reason provided by the ALJ for finding Dr. Payne’s opinion

unpersuasive is also problematic. Addressing the “consistency” factor, the ALJ the

found Dr. Payne’s opinion “inconsistent with someone who played golf twice per

month, did his own shopping and did not report any problems lifting or carrying

any groceries, cared for himself and his three dogs, and traveled to Thailand and

Canada.” The ALJ’s general statement that Dr. Payne’s opinion was inconsistent

with Plaintiff’s activities is lacking the requisite specificity and is not enough, by

itself, a sufficient basis for finding Dr. Payne’s opinion unpersuasive.

      At his administrative hearing on October 2018, Plaintiff testified that he had

not golfed since July or August 2017. (Doc. 5 at 64). Plaintiff explained that even

before then, he golfed only once or twice a month, wore knee braces, and was

sometimes able to complete five or ten holes but never finished the full eighteen.

(Doc. 5 at 64). Plaintiff further testified that he went to Thailand for two-and-a-half

weeks in March 2016, and took muscle relaxers and slept for most of the flight. He

stated that he used a wheelchair in the airports, and a cane and braces while

walking. (Doc. 5 at 64). Plaintiff indicated that he goes grocery shopping with his

sister roughly twice a week. (Doc. 5 at 62, 356). Considered in context, it is not

clear from the record that Plaintiff’s reported, largely intermittent activities so

contradicted Dr. Payne’s opinion that they provided a sufficient basis for the ALJ

                                           14
       Case 9:19-cv-00107-KLD Document 15 Filed 04/29/20 Page 15 of 21



to find his functional assessment unpersuasive. The Court concludes the ALJ did

not provide legally sufficient reasons supported by substantial evidence for

findings Dr. Payne’s opinion.

      To the extent the ALJ erred by discounting Dr. Payne’s opinion that Plaintiff

could only stand and walk for four hours out of an eight-hour workday, the

Commissioner argues any error was harmless. Dr. Payne found that Plaintiff could

stand and walk for four hours in an eight-hour workday, and sit for six hours in an

eight-hour workday. (Doc. 5 at 962). The ALJ accepted that Plaintiff could sit for

six hours in an eight-hour workday, but otherwise deviated from Dr. Payne’s

assessment in finding that Plaintiff could “be on his feet” for four to six hours in an

eight-hour workday. (Doc. 5 at 26). The ALJ identified six light-level jobs existing

in significant numbers in the national economy that an individual with Plaintiff’s

age, education, work experience, and residual functional capacity would be able to

perform. (Doc. 5 at 33). The vocational expert testified that four of those jobs

could be performed by an individual limited to four hours of standing or walking,

and stated those jobs existed in significant numbers in the national economy even

when accounting for eroding effect of such a standing/walking limitation. (Doc. 5

at 97, 99-100). Thus, the Court agrees that the ALJ’s error in discounting this

portion of Dr. Payne’s opinion was harmless. See Molina v. Astrue, 674 F.3d 1104,

                                          15
          Case 9:19-cv-00107-KLD Document 15 Filed 04/29/20 Page 16 of 21



1115 (9th Cir. 2012) (holding that “an ALJ’s error is harmless where it is

inconsequential to the ultimate nondisability determination”).

      The same cannot be said, however, for Dr. Payne’s opinion as to Plaintiff’s

upper extremity limitations. The light-level jobs identified by the ALJ at step-five

all require the ability to lift and carry 10 pounds frequently and 20 pounds

occasionally. In addition, while Dr. Payne stated that Plaintiff could only use his

hands occasionally, the vocational expert’s testimony was in response to a

hypothetical that did not include any hand limitations and included the ability to

occasionally push and pull with both upper extremities “within the weight limits

already established,” which presumably meant up to 20 pounds. (Doc. 5 at 96).

Even the non-examining state agency physicians found that Plaintiff could do “no

push/pull” with both upper extremities. (Doc. 5 at 192, 207). For these reasons, the

Court finds this case must be remanded for the ALJ to reevaluate the

persuasiveness of Dr. Payne’s opinion.

               B.    Subjective Symptom Testimony

      Plaintiff argues the ALJ did not provide clear and convincing reasons for

discrediting his testimony regarding his upper extremity limitations. The Court

agrees.




                                         16
       Case 9:19-cv-00107-KLD Document 15 Filed 04/29/20 Page 17 of 21



      The ALJ must follow a two-step process when evaluating a claimant’s

subjective symptom testimony. Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th

Cir. 2007). At step one, “the ALJ must determine whether the claimant has

presented objective medical evidence of an underlying impairment which could

reasonably be expected to produce the pain or other symptoms alleged.”

Lingenfelter, 504 F.3d at 1036. If the claimant meets this initial burden, at step two

the ALJ may discredit the claimant’s subjective symptom testimony about the

severity of his symptoms “only by offering specific, clear and convincing reasons

for doing so.” Lingenfelter, 504 F.3d at 1036.

      Here, the ALJ found that Plaintiff met his initial burden because he produced

evidence of medically determinable impairments that could reasonably be expected

to cause his alleged symptoms. The ALJ then found that Plaintiff’s subjective

statements concerning the intensity, persistence and limiting effects of his

symptoms were not entirely consistent with the medical and other evidence in the

record. (Doc. 5 at 29).

      At his administrative hearing, Plaintiff testified that he could lift and carry

no more than ten pounds. (Doc. 5 at 81). The ALJ discounted Plaintiff’s testimony

that he could not lift and carry more than 10 pounds for two reasons. First, the ALJ

found this aspect of Plaintiff’s testimony was not consistent with evidence showing

                                          17
       Case 9:19-cv-00107-KLD Document 15 Filed 04/29/20 Page 18 of 21



that he “golfed, did his own shopping without any reported assistance with the

groceries, vacuumed, and cared for his three dogs.” (Doc. 5 at 30). The ALJ cited

Google for the proposition that “an average golf bag with clubs weighs 20-45

pounds.” (Doc. 5 at 30).

      As set forth above, however, Plaintiff testified that he had not been golfing

in more than a year, and before that had only gone once or twice a month. Plaintiff

explained that he wore knee braces while golfing and was not able to complete the

full eighteen holes. Significantly, the ALJ did not ask Plaintiff whether he carried

his own golf bag or used a golf cart, and the record is silent on this point. While the

ALJ is entitled to draw reasonable inferences from Plaintiff’s activities, for the

ALJ to infer that Plaintiff carried a golf bag weighing between 20 and 45 pounds is

tantamount to speculation. Likewise, absent any additional detail, Plaintiff’s

testimony that he went to the grocery store with his sister approximately twice a

week is consistent with his testimony that he could not lift and carry more than ten

pounds. Nor is there any evidence suggesting that feeding and walking his three

small dogs (Doc. 5 at 354) or vacuuming involved lifting and carrying more than

ten pounds. Although the activities listed by the ALJ could contradict Plaintiff’s

testimony regarding his inability to lift and carry more than ten pounds, the ALJ

did not elicit any details about these activities that would support such a finding.

                                          18
       Case 9:19-cv-00107-KLD Document 15 Filed 04/29/20 Page 19 of 21



      Second, the ALJ noted that notwithstanding “ample evidence documenting

[Plaintiff’s] restricted upper extremity ranges of motion,” there was “no evidence

of any recommended lifting or carrying restrictions by any treating medical

providers.” (Doc. 5, at 30). But unlike Dr. Payne, Plaintiff’s these medical sources

did not provide a functional assessment of Plaintiff’s physical abilities and

limitations. Thus, it is not surprising that their treatment notes did not identify any

specific lifting and carrying restrictions. Rather, consistent with Plaintiff’s

testimony, their treatment notes reflect that Plaintiff had limited range of motion in

his upper extremities, complained of upper extremity pain and numbness, and

reported having difficulty using his hands. (See e.g. Doc. 5 at 564, 566, 591, 975,

979, 1074). The fact that Plaintiff’s treating medical providers did not specifically

assess any lifting and carrying restrictions is not a clear and convincing reason for

discounting Plaintiff’s testimony that he was not able to lift and carry more than

ten pounds.

      C.      Vocational Expert

      Hypothetical questions posed to the vocational expert must set out all the

limitations and restrictions of the particular claimant. Embrey v. Bowen, 849 F.2d

418, 422 (9th Cir. 1988). “The testimony of a vocational expert ‘is valuable only to

the extent that it is supported by medical evidence.’” Magallanes v. Bowen, 881

                                           19
       Case 9:19-cv-00107-KLD Document 15 Filed 04/29/20 Page 20 of 21



F.2d 747, 756 (9th Cir 1989) (quoting Sample v. Schweiker, 694 F.2d 639, 644 (9th

Cir. 1982)). If the assumptions in the hypothetical are not supported by the record,

then the vocational expert’s testimony that the claimant could perform other work

existing in the national economy has no evidentiary value. Embrey, 849 F.2d at

422.

       As discussed above, the Court has determined that the ALJ did not provide

adequate reasons for finding Dr. Payne’s opinion unpersuasive or for discrediting

Plaintiff’s testimony as to his upper extremity limitations. These errors may have

affected the ALJ’s hypothetical, and in turn, the undermined the vocational

expert’s testimony that Plaintiff could perform other work existing in the national

economy.

       D.    Remand

       The errors discussed above require that this case be remanded. Plaintiff

requests the Court remand this matter for an award of benefits, or in the alternative,

for further administrative proceedings. The Ninth Circuit has directed district

courts to remand for an immediate award of benefits only if: “(1) the ALJ failed to

provide legally sufficient reasons for rejecting the evidence; (2) there are no

outstanding issues that must be resolved before a determination of disability can be

made; and (3) it is clear from the record that the ALJ would be required to find the

                                          20
       Case 9:19-cv-00107-KLD Document 15 Filed 04/29/20 Page 21 of 21



claimant disabled were such evidence credited.” Benecke v. Barnhart, 379 F.3d

587, 593 (9th Cir. 2004) (citations omitted).

      Here, there are outstanding issues to be resolved. On remand, the ALJ

should reevaluate Dr. Payne’s opinion, Plaintiff’s testimony, and the residual

functional capacity assessment. Under the circumstances, and because there is

substantial doubt based on the medical record as whole whether Plaintiff is in fact

disabled, remand for further proceedings is appropriate.

IV.   Conclusion

      For the reasons discussed above,

      IT IS ORDERED that the Commissioner’s decision is REVERSED and this

matter is REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for further

proceedings consistent with this opinion.

             DATED this 29th day of April, 2020




                                                Kathleen L. DeSoto
                                                United States Magistrate Judge




                                         21
